DETAILED ACTION
In response to remarks filed 25 August 2022
Status of Claims
Claims 1, 2, 5-8 and 10-12 are pending;
Claims 1, 2, 5-8 and 10-12 were previously presented;
Claims 1, 2, 5-8 and 10-12 are rejected herein.
Reopen Prosecution
In view of the appeal brief filed on 25 August 2022, PROSECUTION IS HEREBY REOPENED.  New grounds of rejection are presented herein.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37.  The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal.  If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/AMBER R ANDERSON/             Supervisory Patent Examiner, Art Unit 3678                                                                                                                                                                                           

Response to Arguments
Applicant’s arguments filed on 25 August 2022 have been fully considered. The argument regarding Knapp teaching away from a jackhammer, examiner is not bodily incorporating the device of Knapp into Howeth. Knapp was used to provide a teaching showing that it is known to only drill on a concrete roadway. Furthermore, the citation provided by applicant does not teach away from using a jackhammer. It only states that one needs to abate the noise and dust when using a jackhammer which is exactly what Howeth shows by providing the dust containment collar. Regarding the argument of the references not being analogous, examiner contends that all references are in the art of drilling and therefore are analogous. Regarding the argument -stated several times- that one of ordinary skill in the art would not add the jackhammer of Howeth in Knapp, examiner contends that Knapp is not the base reference and it is not being modified. Regarding applicant’s argument indicating that one of ordinary skill in the art would not be motivated to use the deep drilling rig for making an access hole in an asphalt or concrete pavement, examiner contends that Knapp shows that drilling access holes in asphalt or concrete pavement is known. In addition, since Howeth can drill to depths of 50 feet and even 200 feet, then it also capable of drilling 10 feet. The argument regarding the Buckner reference not disclosing a jackhammer powered by air and water, examiner contends that Paragraph 0057 states “a utility power plant consisting of an engine, hydraulic pump, vacuum pump, water pump, water heater, air compressor, DC generator, AC generator, and welder. The power plant is shown to supply hydraulics to a jack hammer”. The utility power plant consists in part of a water pump and an air compressor and the utility power plant supply hydraulics -i.e. powers under the broadest reasonable interpretation- to a jackhammer. The claim limitation is therefore met given that it is broadly claimed. Lastly, the argument regarding the buried utility not in the Howeth publication was found persuasive which is why examiner decided to reopen prosecution but a new reference has been introduced to address this limitation in order to prepare the rejection for another appeal. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 7 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Howeth (U.S. Patent No. 4,434,861) in view of Brookover (U.S. Patent Application Publication No. 2007/0246262), Knapp (U.S. Patent No. 10,280,573) and Sharp et al (U.S. Patent Application Publication No. 2009/0185865).
As to Claim 1, Howeth discloses a method of cutting an access hole in a roadway comprising:
Providing a roadway access drill (#300) comprising a down-the-hole hammer drill having a drill bit (#308) and a jack-hammer (#306) that vibrates the drill bit, and a motor attached to the down-the-hole hammer drill that rotates the drill bit (The presence of a motor is inherent);
Placing a debris containment collar (#318) on a roadway surface, the debris containment collar having a debris containment collar body defining a hollow chamber sized to accept the drill bit (Figure 12);
Inserting the drill bit into the hollow chamber of the debris containment collar so that the debris containment collar body surrounds the drill bit (Figure 12); the drill bit having a diameter of about 6 inches to about 48 inches (Column 10, Line 9, “greater than 5 inches”);
Activating the motor and jack-hammer to provide a rotating and vibrating drill bit (#308); and
Drilling an access hole (#307) in the roadway by lowering the rotating and vibrating drill bit (#308) into the roadway, wherein the debris containment collar prevents debris formed during the drilling from flying away.
However, Howeth is silent about powering the jack-hammer with compressed air from an air compressor. Brookover discloses powering a jack-hammer with compressed air from an air compressor (Paragraph 0002). Before the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to power the jack-hammer with compressed air from an air compressor since the substitution of one known technique for another would have yielded the same result of rotating the drill bit. 
Furthermore, Howeth as modified (See above paragraph) is silent about the roadway comprising asphalt and/or concrete; the access hole drilled only in the roadway. Knapp discloses a roadway (#3) comprising concrete (Column 1, Line 58) and an access hole (#11) only drilled in the roadway (Figure 8). Before the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to make the roadway comprise asphalt and/or concrete and to drill the access hole only in the roadway. The motivation would have been to increase the utility of the device by allowing it to be used in different types of roadways. 
Additionally, Howeth as modified (See above paragraph) is silent about placing the debris containment collar over a buried utility. Sharp discloses that it is known to provide a debris containment collar (#22) that includes a drill bit (#20) over a buried utility (#16). Before the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to place the debris containment collar over a buried utility. The motivation would have been to increase the utility of the apparatus by allowing it to conduct drilling work in projects where buried utilities are present.
Lastly, Howeth as modified (See above paragraph) is silent about wherein rotating and vibrating drill bit is lowered less than 10 feet during drilling of the access hole. Howeth further discloses that the drill bit is adapted to drill in the range of 50 to 200 feet. One of ordinary skill in the art would recognize that in order to drill 50 feet the drill bit has to drill 10 feet and therefore the drill bit is capable of drilling less than 10 feet by simply stopping the drilling process before the 10 feet mark. Before the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to lower the rotating and vibrating drill bit less than 10 feet during drilling of the access hole. The motivation would have been to drill a smaller hole when needed. Accordingly, Howeth as modified teaches the roadway comprising asphalt and/or concrete; the access hole drilled only in the roadway; placing the debris containment collar over a buried utility; wherein rotating and vibrating drill bit is lowered less than 10 feet during drilling of the access hole; powering the jack-hammer with compressed air from an air compressor.
As to Claim 2, Howeth as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Howeth as modified also teaches further providing a source vacuum (#380) to the hollow chamber of the debris containment collar and vacuuming debris from the access hole during drilling.
As to Claim 6, Howeth as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). Howeth as modified also teaches further comprising attaching the roadway access hole drill to a backhoe (Figure 1), and using the backhoe to lift and lower the roadway access hole drill.
As to Claim 7, Howeth as modified teaches the invention of Claim 6 (Refer to Claim 6 discussion). Howeth as modified also teaches further comprising attaching the motor to a source of pressurized hydraulic fluid (#340) present on the backhoe (Everything is mounted to the backhoe either directly or indirectly).
As to Claim 12, Howeth as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). However, Howeth as modified is silent about wherein rotating and vibrating drill bit is lowered less than 5 feet during drilling of the access hole. Howeth further discloses that the drill bit is adapted to drill in the range of 50 to 200 feet. One of ordinary skill in the art would recognize that in order to drill 50 feet the drill bit has to drill 5 feet and therefore the drill bit is capable of drilling less than 5 feet by simply stopping the drilling process before the 5 feet mark. Before the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to lower the rotating and vibrating drill bit less than 5 feet during drilling of the access hole. The motivation would have been to drill a smaller hole when needed. Accordingly, Howeth as modified teaches wherein rotating and vibrating drill bit is lowered less than 5 feet during drilling of the access hole.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Howeth (U.S. Patent No. 4,434,861) in view of Brookover (U.S. Patent Application Publication No. 2007/0246262), Knapp (U.S. Patent No. 10,280,573) and Sharp et al (U.S. Patent Application Publication No. 2009/0185865); and further in view of Buckner (U.S. Patent Application Publication No. 2008/0040945).
As to Claim 5, Howeth as modified teaches the invention of Claim 1 (Refer to Claim 1 discussion). However, Howeth as modified is silent about further comprising powering the jack-hammer with compressed air and pressurized water, wherein water leaving the jack-hammer suppresses the formation of airborne dust during cutting of the access hole. Wright discloses a jack-hammer powered with compressed air and pressurized water (Paragraph 0057). Howeth and Wright are analogous art because they are from the same field of endeavor (i.e. drilling). Before the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to power the jack-hammer with compressed air and pressurized water, wherein water leaving the jack-hammer suppresses the formation of airborne dust during cutting of the access hole (Water inherently suppressed the formation of airborne dust) since the substitution of one known technique for another would have yielded the same result of rotating the drill bit. Accordingly, Howeth as modified teaches further comprising powering the jack-hammer with compressed air and pressurized water, wherein water leaving the jack-hammer suppresses the formation of airborne dust during cutting of the access hole.
Claims 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Howeth (U.S. Patent No. 4,434,861) in view of Brookover (U.S. Patent Application Publication No. 2007/0246262).
As to Claim 8, Howeth discloses a roadway access drill comprising:
A down-the-hole hammer drill (#308) having a drill bit (#308) and a jack-hammer (#306) that vibrates the drill bit, the drill bit having a diameter of about 6 inches to about 48 inches (Column 10, Line 9, “greater than 5 inches”);
A motor (The presence of a motor is inherent) attached to the down-the-hole hammer drill that rotates the drill bit; and 
A debris containment collar (#318) having a debris containment collar body defining a hollow chamber sized to accept the drill bit and configured to contain debris.
A lifting device (#26) for lifting and lowering the roadway access drill to cut through a roadway.
However, Howeth is silent about powering the jack-hammer with compressed air from an air compressor. Brookover discloses powering a jack-hammer with compressed air from an air compressor (Paragraph 0002). Before the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to power the jack-hammer with compressed air from an air compressor since the substitution of one known technique for another would have yielded the same result of rotating the drill bit. 
Although Howeth as modified is silent about the lifting device (#26) for lifting and lowering the roadway access drill less than 10 feet to cut through a roadway, it would have been obvious to one having ordinary skill in the art at the time the invention was made, to contrive any number of desirable ranges for the distance limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  The lifting device #26 is a hydraulic jack which is retractable and extendable and extending it or retracting it less than 10 feet is something that can be made depending on project requirements. 
As to Claim 10, Howeth as modified teaches the invention of Claim 8 (Refer to Claim 8 discussion). Howeth as modified also teaches wherein the debris containment collar comprising a vacuum attachment (#380) for attaching a source of vacuum to the hollow chamber.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Howeth (U.S. Patent No. 4,434,861) in view of Brookover (U.S. Patent Application Publication No. 2007/0246262); and further in view of Buckner (U.S. Patent Application Publication No. 2008/0040945).
As to Claim 11, Howeth as modified teaches the invention of Claim 8 (Refer to Claim 8 discussion). However, Howeth as modified is silent about further comprising powering the jack-hammer with compressed air and pressurized water, wherein water leaving the jack-hammer suppresses the formation of airborne dust during cutting of the access hole. Wright discloses a jack-hammer powered with compressed air and pressurized water (Paragraph 0057). Howeth and Wright are analogous art because they are from the same field of endeavor (i.e. drilling). Before the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to power the jack-hammer with compressed air and pressurized water, wherein water leaving the jack-hammer suppresses the formation of airborne dust during cutting of the access hole (Water inherently suppressed the formation of airborne dust) since the substitution of one known technique for another would have yielded the same result of rotating the drill bit. Accordingly, Howeth as modified teaches further comprising powering the jack-hammer with compressed air and pressurized water, wherein water leaving the jack-hammer suppresses the formation of airborne dust during cutting of the access hole.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN J TOLEDO-DURAN whose telephone number is (571)270-7501. The examiner can normally be reached Monday through Friday: 9:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMBER ANDERSON can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN J TOLEDO-DURAN/Primary Examiner, Art Unit 3678